          Case 1:16-cv-01468-RDM Document 106 Filed 01/24/19 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

-------------------------------------------------------------------- X

STUART FORCE, et al.,

                                  Plaintiffs,                            Docket No:
                                                                         16-CV-1468 (RDM)
                           -against-

THE ISLAMIC REPUBLIC OF IRAN, et al.,

                                  Defendants.

-------------------------------------------------------------------- X

                                             STATUS REPORT

         Plaintiffs respectfully submit this status report to address several miscellaneous issues

pertaining to this case.


A.       Material Support Regarding Syria
         During the hearing, the Court raised certain questions regarding the issue of “material

support” vis-à-vis Syria. In the plaintiffs’ status report dated October 20, 2018 (Dkt. 103)

plaintiffs advised the court that once the transcript was received we would review the transcript,

and also explore with Dr. Berti whether an additional factual submission may be appropriate.

         The transcript has now been received and reviewed, and we have conferred with Dr.

Berti.

         Dr. Berti has advised us that because of her new employment at NATO she is not

permitted to provide additional submissions in this case. She was permitted to testify as a one-

time thing since it was based on a report she had submitted previously. Accordingly, we will not

be submitting anything further from Dr. Berti.
          Case 1:16-cv-01468-RDM Document 106 Filed 01/24/19 Page 2 of 3



         Moreover, plaintiffs believe that the issue was sufficiently addressed in the testimony of

another of plaintiffs’ experts, Dr. Deeb. See, Dkt. 105, Hearing Day 2 Tr., pp. 98-115.


B.       Open Issues
         At the conclusion of the hearing, the Court stated:

         THE COURT: So this is what I think I ought to do is I ought to spend some time
         going through all this material. It may be helpful at some point in time for me to
         have argument from you on some of these issues and let you address some of the
         areas where I may have questions. But I think I probably should dig into it more,
         and I’ll just let you know then if it makes sense to have you come back to do that.
Dkt. 105, Hearing Day 2 Tr., p. 115.

         Immediately after this comment, the Court mentioned certain specific issues. These

issues were addressed in the plaintiffs’ October 20, 2018 status report, and in in Section A of this

status report.

         If there are any additional issues about which the Court would find further submissions or

oral argument useful, plaintiffs remain available.

Dated:    Brooklyn, New York
          January 24, 2019
                                                Respectfully submitted,

                                                THE BERKMAN LAW OFFICE, LLC
                                                Attorneys for Plaintiffs


                                                By:
                                                     Robert J. Tolchin
                                                111 Livingston Street, Suite 1928
                                                Brooklyn, New York 11201
                                                718-855-3627




                                                 -2-
          Case 1:16-cv-01468-RDM Document 106 Filed 01/24/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE


         The undersigned hereby certifies that on the date indicated below a true copy of the

foregoing Status Report was served via ECF on all counsel of record herein:

Dated:    Brooklyn, New York
          January 24, 2019

                                                   Robert J. Tolchin
